DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 03/01/2022. 

Response to Amendment
Claims 1-3, 5, 6, 11-13, 16-18 and 20 have been amended. 
Claims 1-20 have been examined. 
Examiner’s double patenting rejection of claims 1-20 is withdrawn in light of the applicant’s filing of a terminal disclaimer. 
Applicant’s arguments with respect to claims 1, 11 and 16 regarding the new limitations: “wherein the digital watermark comprises a storage location of an encrypted version of the data content in the blockchain”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11088828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20180227130 to Ebrahimi et al (hereinafter Ebrahimi) and The Multimedia Blockchain: A Distributed and Tamper-Proof Media Transaction Framework by Bhowmik et al (hereinafter Bhowmik).
As per claims 1, 11 and 16, Ebrahimi teaches:
A blockchain-based data authentication method, comprising: 
receiving, by a blockchain node of a blockchain, a target file comprising data content and a digital watermark (Ebrahimi: [0054]: Once the record 120 is registered and sealed, at operation 125 the user 5 may then present the UGD (target file) (securely maintained by the user or another device storage of her choosing), along with her public-key and a pointer to the seal record 120 on the blockchain to another party. Fig. 10A and [0124] Identity manager 1030 includes any type of computing device. Data store 1035 may be controlled and/or accessible by identity manager 330. Data store 1035 may be a public or private blockchain. In particular, identity manager 330 may be used, in part, to implement technology to perform registration, validation, and/or certification of raw data, as previously introduced), 
retrieving, by the blockchain node, first encrypted data from the blockchain based on the storage location (Ebrahimi: [0055] In block 140, operations are performed for verifying the UGD. In particular, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>). [0058] At operations 170 and 175, verifier 30 obtains the seal record 120 (e.g., using txn-ID for the blockchain) to obtain the data stored in the blockchain 50 (e.g., <signed.hash.UGD> and public key of user 5) to verify the raw data (UGD)); 
performing, by the blockchain node, encryption on the data content of the target file to obtain second encrypted data (Ebrahimi: [0051]: At operation 105, a user 5 may generate and/or capture any type of raw data (UGD) and have that data certified by a third party (e.g., certifier). There are no limitations as to the type of data generated. [0055]: In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data); 
comparing the retrieved first encrypted data with the obtained second encrypted data (Ebrahimi: [0058]: Verification of the raw data (UGD) is performed by performing a verification process on input data including the newly generated hash value, the public key of the user, and the <signed.hash.UGD> stored on the blockchain 50. For purposes of illustration only, in the verification process, hash values of the UGD newly generated and that based on the <signed.hash.UGD> (e.g., using the public key), may be compared, and is verified when the hash values match. Also, [0055]); and 
authenticating, by the blockchain node, the data content of the target file by determining that the retrieved-first encrypted data and the obtained second encrypted data are consistent (Ebrahimi: [0058]: For purposes of illustration only, in the verification process, hash values of the UGD newly generated and that based on the <signed.hash.UGD> (e.g., using the public key), may be compared, and is verified when the hash values match. [0059] When the hash values match, verification of the certification of the registered raw data (UGD) is performed.).
Ebrahimi teaches a target file does not teach: a target file comprising data content and a digital watermark, wherein the digital watermark comprises a storage location of an encrypted version of the data content in the blockchain; parsing, by the blockchain node, the digital watermark to obtain the storage location. However, Bhowmik teaches:
a target file comprising data content and a digital watermark, wherein the digital watermark comprises a storage location of an encrypted version of the data content in the blockchain (Bhowmik: page 3, left column: 1) Watermarking: Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string. The string is embedded repeatedly throughout the subband ensuring robust watermark extraction in the event of tampering. Page 4, left column: B. The Multimedia Blockchain: This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc. and the information of CS samples which can be used to reconstruct the original image/media. This public information is embedded within the image/media itself before distribution. The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender’s and receiver’s address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4)); 
parsing, by the blockchain node, the digital watermark to obtain the storage location (Bhowmik: Page 4, left column: B. The Multimedia Blockchain: The watermark of query image/media contains two parts: a blockchain transaction ID (storage location) and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender’s and receiver’s address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4)); 


As per claim 2, 12 and 17, Ebrahimi in view of Bhowmik teaches:
The blockchain-based data authentication method of claim 1, wherein the retrieving the first encrypted data from the blockchain comprises: submitting the storage location of the first encrypted data through a blockchain interface to the blockchain; and receiving the first encrypted data returned from the blockchain (Ebrahimi: [0058]: At operations 170 and 175, verifier 30 obtains the seal record 120 (e.g., using txn-ID for the blockchain) to obtain the data stored in the blockchain 50 (e.g., <signed.hash.UGD> and public key of user 5) to verify the raw data (UGD). At block 180, operations are performed to verify the data. For instance, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>)).

As per claim 3, 13 and 18, Ebrahimi in view of Bhowmik teaches:
The blockchain-based data authentication method of claim 1, wherein the data content of the target file excludes the storage location of the first encrypted data on the blockchain (Ebrahimi: [0051]: At operation 105, a user 5 may generate and/or capture any type of raw data (UGD) and have that data certified by a third party (e.g., certifier). There are no limitations as to the type of data generated. [0055]: In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data, i.e., the UGD that is hashed excludes any on-chain evidence storage information).

As per claim 4, 14 and 19, Ebrahimi in view of Bhowmik teaches:
The blockchain-based data authentication method of claim 1, wherein the performing encryption on the data content of the target file to obtain the second encrypted data comprises: performing, based on an irreversible hash algorithm, hash calculation on the data content of the target file to obtain the second encrypted data, wherein the first encrypted data was generated using the irreversible hash algorithm (Ebrahimi: [0051]: At operation 105, a user 5 may generate and/or capture any type of raw data (UGD) and have that data certified by a third party (e.g., certifier). There are no limitations as to the type of data generated. [0055]: In block 140, operations are performed for verifying the UGD. In particular, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>). In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data).

As per claim 5 and 20, Ebrahimi in view of Bhowmik teaches:
The blockchain-based data authentication method of claim 1, wherein prior to authenticating the data content of the target file, the method further comprises: performing irreversible encryption on the data content of the target file to obtain the first (Ebrahimi: [0051]: At operation 105, a user 5 may generate and/or capture any type of raw data (UGD) and have that data certified by a third party (e.g., certifier). [0053]: Hence, the data is first hashed in operation 110 so the UGD becomes <hash.UGD>. In addition, the user 5 then signs the <hash.UGD> with a private key of the user, producing <signed.hash.UGD>); 
submitting, through a blockchain interface of the blockchain, the first encrypted data in a blockchain transaction to the blockchain (Ebrahimi: [0051]: In operation 115, the signed hash becomes the value that is then written to the blockchain in the form: Name=<signed.hash.UGD>.); 
receiving storage location of the first encrypted data (Ebrahimi: [0051]: More particularly, a seal 120 is generated that includes a transaction identifier for the blockchain that can be used to access the signed hash value (<signed.hash.UGD>) at the appropriate location in the blockchain); 
generating the digital watermark comprising the storage location (Bhowmik: page 3, left column: 1) Watermarking: Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string. The string is embedded repeatedly throughout the subband ensuring robust watermark extraction in the event of tampering. Page 4, left column: B. The Multimedia Blockchain: This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc. and the information of CS samples which can be used to reconstruct the original image/media. This public information is embedded within the image/media itself before distribution. The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction.).
The examiner provides the same rationale to combine prior arts Ebrahimi and Bhowmik as in claim 1 above. 

As per claim 6, Ebrahimi in view of Bhowmik teaches:
The blockchain-based data authentication method of claim 5, wherein the storage location of the first encrypted data on the blockchain is embedded as the digital watermark in a display of the target file (Bhowmik: page 3, left column: 1) Watermarking: Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string. The string is embedded repeatedly throughout the subband ensuring robust watermark extraction in the event of tampering. Page 5: Fig. 6 (b) shows a watermarked image).

As per claim 15, Ebrahimi in view of Bhowmik teaches: 
The system according to claim 11, wherein the storage location of the first encrypted data on the blockchain is embedded as the digital watermark in a display of the target file (Bhowmik: page 3, left column: 1) Watermarking: Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string. The string is embedded repeatedly throughout the subband ensuring robust watermark extraction in the event of tampering. Page 4, left column: B. The Multimedia Blockchain: This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc. and the information of CS samples which can be used to reconstruct the original image/media. This public information is embedded within the image/media itself before distribution. The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction.).
The examiner provides the same rationale to combine prior arts Ebrahimi and Bhowmik as in claim 1 above.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi in view of Bhowmik as applied to claim 5 above, and further in view of applicant provided prior art US 20020085737 to Kitamura et al (hereinafter Kitamura).
As per claim 7, Ebrahimi in view of Bhowmik does not teach the limitations of claim 7. However, Kitamura teaches:
further comprising: dividing a display of the target file into a plurality of content blocks (Kitamura: [0112] (1) First, as shown in FIG. 2, the original image data is divided into a plurality of blocks BK00 to BKhv. Each block BKhv (where h, v is a positive integer) is formed from 8-by-8 pixels); 
(Kitamura: [0116] After the color space transformation, the resultant image data in the block BKhv is subjected to two-dimensional DCT. As a result, DCT coefficients Cl to C64 are obtained as shown in FIG. 3); 
splitting the digital watermark into one or more pieces (Kitamura: [0139]: For example, when the lower two bits are designated for embedding the watermark information as shown in FIG. 8, 2-bit watermark information is embedded in the lower two bits of the output "000000001100" of the 12-bit additional-bit register 12. In other words, the lower two of the additional bits are replaced with the 2-bit watermark information. [0141] As has been described above, a variable length code having watermark information embedded therein is produced by replacing an additional bit(s) designated by the bit designation information with the watermark information, i.e., the watermark is split into bits); and 
embedding the one or more pieces into one or more of the content blocks based on one or more frequency coefficients of the one or more of the content blocks (Kitamura: [0165] In step ST1603, the frequency domain determining section 20 accumulates the sum of run RRRR from the variable length decoding section 10 and 1 (RRRR+1). The frequency domain determining section 20 determines whether the accumulated value of (RRRR+1) is included in the range designated by the frequency domain information in FIG. 13. If YES in step ST1603 (i.e., if the accumulated value of (RRRR+1) is included in the range from the minimum value MIN to the maximum value MAX), the frequency domain determining section 20 outputs an active enable signal ENB to the embedding section 16. The process then proceeds to step ST704. [0167] The accumulated value of (RRRR+1) is equal to 8 for the following codeword "111011". This accumulated value is within the range designated by the domain designation information. Accordingly, the frequency domain determining section 20 outputs an active enable signal ENB to the embedding section 16. In response to the active enable signal ENB, the embedding section 16 embeds the watermark information in the output of the additional-bit register 12 according to the bit designation information in step ST704. In step ST705, the data connecting section 17 then connects the additional bit from the embedding section 16 with the codeword from the codeword register 14. In this way, the variable length code having the watermark information embedded therein is obtained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kitamura in the invention of Ebrahimi in view of Bhowmik to include the above limitations. The motivation to do so would be to rapidly embed watermark information in compressed image data (Kitamura: [0007]).

As per claim 8, Ebrahimi in view of Bhowmik and Kitamura teaches:
The blockchain-based data authentication method of claim 7, wherein the one or more of the content blocks correspond to one or more frequency coefficients greater than a preset threshold (Kitamura: [0167] The accumulated value of (RRRR+1) is equal to 8 for the following codeword "111011". This accumulated value is within the range designated by the domain designation information. Accordingly, the frequency domain determining section 20 outputs an active enable signal ENB to the embedding section 16. [0014]: The above information embedding apparatus is capable of embedding the watermark information in the additional bits corresponding to the codeword included in the first frequency domain. Accordingly, in order to prevent degradation in image quality resulting from embedding of the watermark information from being perceived, a relatively high frequency domain is applied as the first frequency domain).

As per claim 9, Ebrahimi in view of Bhowmik and Kitamura teaches:
The blockchain-based data authentication method of claim 7, wherein the embedding the one or more pieces into one or more of the content blocks based on one or more frequency coefficients of the one or more of the content blocks comprises: sorting the plurality of content blocks in a descending order based on the frequency coefficients; identifying one or more content blocks with highest frequency coefficients; and embedding the one or more pieces into the identified one or more content blocks (Kitamura: [0161]: As shown in FIG. 3, the DCT coefficients are run-length-encoded in order of zigzag scan, that is, in order of frequency. Accordingly, by designating the minimum value MIN and the maximum value MAX of the accumulated value of (RRRR+1), the watermark information can be embedded in the additional bits corresponding to the codewords assigned to the MINth to MAXth DCT coefficients. [0167] The accumulated value of (RRRR+1) is equal to 8 for the following codeword "111011". This accumulated value is within the range designated by the domain designation information. Accordingly, the frequency domain determining section 20 outputs an active enable signal ENB to the embedding section 16. Also, [0014]).
Kitamura teaches MINth to MAXth DCT coefficients (i.e., ascending order of DCT coefficients) instead of descending order of DCT coefficients. However, the claim would have been obvious because a particular known technique (i.e., using descending order of DCT coefficients instead of ascending order of coefficients as taught by Kitamura) was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).

As per claim 10, Ebrahimi in view of Bhowmik and Kitamura teaches:
The blockchain-based data authentication method of claim 7, wherein the display of the target file on a digital device comprises a first display layer displaying the target file, and the embedding the one or more pieces of the digital watermark into a display of the target file on the digital device comprises: embedding the one or more pieces of the digital watermark into a second display layer above the first display layer of the target file (Kitamura: [0014] The above information embedding apparatus is capable of embedding the watermark information in the additional bits corresponding to the codeword included in the first frequency domain. Accordingly, in order to prevent degradation in image quality resulting from embedding of the watermark information from being perceived, a relatively high frequency domain is applied as the first frequency domain. Also, [0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438